Title: Benjamin Waterhouse to Abigail Adams, 10 September 1782
From: Waterhouse, Benjamin
To: Adams, Abigail


     
      Madam
      Newport Sepbr. 10th: 1782
     
     When I was at Braintree I mentioned to you that I was pretty certain I had a letter from Mr. Adams to you, among my papers which I left behind at N. York and that when my trunk arrived I would carefully examine it and send it to you. I have done so, but without success. I therefore conclude if there was one, the Goths have taken it.
     We hear there is a Vessel arrived at Boston from Amsterdam; if so you undoubtedly have news from Mr. Adams and Mr. Thaxter and as it is possible I may not have a letter, in which case I hope to have some account of them from you. Did you know how much I honor and respect the one, and what friendship and regard I have for the other you would not wonder at my solicitude for their wellfare. Altho’ I wish to hear from them politically, yet I am more anxious to hear from them personally.
     Common report would lead one to believe that our prospects of a peace were vanishing. I fear that obstinate, miserable Man, Pharoah the 2d, is not yet sufficiently humbled to do a just thing—and that he will pursue afresh his abominable measures, untill the measure of his iniquity is quite full.
     Please to present my best respects to your venerable Father—also to Mr. Cranch who I hope is better. My compliments to Dr. Tuffs. My most respectfull Compliments to Miss Adams, not forgetting my good friend Master Charles, who, if you have any good news from his father, will I hope stand scribe to save his Mama the trouble.
     
      I am with every sentiment of respect Madam your most obedient humble servt.,
      B. Waterhouse MD
     
    